DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Office Action Summary
Claims 1-24 are pending in the instant application. Claims 1-24 are rejected under 35 USC § 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-14 and 16-24 rejected under 35 U.S.C. 103 as being unpatentable over Hawkes et al. (US 2003/0070092 A1) hereinafter 'Hawkes' in view of Raghunathan et al. (US 2003/0142818 A1) to hereinafter 'Raghunathan'.

As to claim 1, Hawkes teaches an apparatus for encoding a stream of data for transmission to a receiver device, the apparatus comprising: a memory device configured to store at least one parameter associated with at least one cryptographic protocol, the at least one parameter identifying one or more cipher directives from a plurality of cipher directives including an function and a table lookup function (para [0066]-[0068], [0076], [0082], [0091]-[0096], [0113]-[0126] - "UIM 308 is trusted to store and process secret information (such as encryption keys)"; "FIG. 58 illustrates the transmission and processing of keys, including RK, BAK and SK, according to an exemplary embodiment. As illustrated, at registration, the MS 300 receives the RK Information (RKI) and passes it to UIM"; "wherein AES(X,Y) denotes the encryption of the 128-bit block RKI using the 128-bit A-key. In a further embodiment based on the AKA protocol, RK is determined as the output of the 3GPP key generation function f3, wherein RKI includes the value of RAND and appropriate values of AMF and SQN as defined by the standard"; 
but does not explicitly teach exclusive-OR (XOR). 
However, Raghunathan does teach exclusive-OR (XOR) (para [0120]- "computations shown in bold are selected to be implemented as a single custom instruction. The single custom instruction basically needs to perform a combination of xors (corresponding to {circumflex over ()} operations), shifts(corresponding to>> operations), table look-ups (corresponding to fb-sub) and 
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention to utilize exclusiveOR (XOR) as taught by Raghunathan in order to provide the methods and apparatus for security in a data processing system as taught by Hawkes capable of improved cryptographic data processing and function selection. Hawkes and Raghunathan are both directed to systems and methods for data encryption and secure communication.

As to claim 2, Hawkes further teaches wherein the second field further identifies a second cipher directive of the plurality of cipher directives (para [0082], [0084], [0126]).

As to claim 3, Hawkes further teaches wherein the first cipher directive identifies the table lookup function, wherein the memory device is further configured to store a lookup table populated with encrypted data vectors, and wherein the hardware processor is further configured to: convert the stream of data into a Base N data vector that points to a location in the lookup table; identify, in the lookup table, one of the encrypted data vectors at the location in the lookup table pointed to by the data vector, and when the encrypted data vector is a encrypted data vector, convert the encrypted data vector, encrypted data vector for transmission to the receiving device (para [0106]-[0107], [0113][ 0118], [0121]-[0126], [0136]-[0137]). Raghunathan further teaches Base N, is not a Base 2, to the Base 2, vector (para [0149], [0155][ 0161], [0177], [0202] - "mixed-radix conversion"). 

As to claim 5, Hawkes further teaches wherein the first cipher directive identifies a layered table lookup function (para [0113]-[0118], [0121]-[0126]).



As to claim 7, Hawkes further teaches wherein the hardware processor is configured to generate the frame to further comprise a third field identifying one or more control and status bits for managing a communication system and/or protocol with which the frame is transmitted to the receiver device (para [0113], [0127], [0133], [0138], [0141]).

As to claim 8, Hawkes further teaches wherein the one or more control and status bits comprises at least one control bit for at least one of controlling a modulation/constellation scheme for the communication protocol, controlling a code rate and noise tolerance for the communication protocol, and controlling a radio frequency band selection of the communication system, or at least one first status bit for at least one of monitoring a bit error feedback in the communication protocol and monitoring a number of re-transmit requests in the communication protocol (para [0113], [0127], [0133], [0138], [0141]).

As to claim 9, Hawkes further teaches wherein the one or more control and status bits comprises at least one control bit for controlling a scheduling algorithm according to which communication with the receiver device is coordinated (para [0055], [0067], [0113], [0127], [0133], [0138], [0141]).

As to claim 10, Hawkes further teaches wherein the hardware processor is configured to generate the frame to further comprise a third field including one or more control and status bits that 

As to claim 11, Hawkes further teaches wherein the hardware processor is configured to generate the frame to further comprise a third field for introducing noise into the frame and/or payload data for transmission to the receiving device (para [0082], [0089], [0112]-[0113], [0121]).

As to claim 12, Hawkes teaches a method for encoding a stream of data for transmission to a receiver device, the method comprising: storing at least one parameter associated with at least one cryptographic protocol, the at least one parameter identifying one or more cipher directives from a plurality of cipher directives including an function and a table lookup function (para [0066)-[0068], [0076], [0082], [0091]-[0096], [0113]-[0126]); and generating, for transmission to the receiver device, a frame comprising a first field identifying a custom or non-custom cryptographic scheme and a second field identifying a first cipher directive of the plurality of cipher directives (para [0066], [0068], [0076], [0082], [0091]-[0096], [0113]-[0126]), but does not explicitly teach exclusive-OR (XOR). 
However, Raghunathan does teach exclusive-OR (XOR) (para [0120]). 
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to utilize exclusive-OR (XOR) as taught by Raghunathan in order to provide the methods and apparatus for security in a data processing system as taught by Hawkes capable of improved cryptographic data processing and function selection.

As to claim 13, Hawkes further teaches wherein the second field further identifies a second cipher directive of the plurality of cipher directives (para [0082], [0084], [0126]).



As to claim 16, Hawkes further teaches wherein the first cipher directive identifies a layered table lookup function (para [0113]-[0118], [0121[-[0126]).

As to claim 17, Hawkes further teaches wherein the first cipher directive identifies a Random Symbol Selection (RSS) function (para [0082]–[0084], [0113]-[0119], [0121]-[0126], [0134]-[0138].

As to claim 18, Hawkes further teaches wherein generating the frame comprises generating the frame to further comprise a third field identifying one or more control and status bits for managing a communication system and/or protocol with which the frame is transmitted to the receiver device (para [0113], [0127], [0133], [0138], [01411].

As to claim 19, Hawkes further teaches wherein the one or more control and status bits comprises at least one control bit for at least one of controlling a modulation/constellation scheme for the communication protocol, controlling a code rate and noise tolerance for the communication protocol, and controlling a radio frequency band selection of the communication system, or at least one 

As to claim 20, Hawkes further teaches wherein the one or more control and status bits comprises at least one control bit for controlling a scheduling algorithm according to which communication with the receiver device is coordinated (para [0055], [0067], [0113], [0127], [0133], [0138], [0141]).

As to claim 21, Hawkes further teaches wherein generating the frame comprises generating the frame to further comprise a third field including one or more control and status bits that control boundaries of an encryption search space (para [0076], [0082]-[0084], [0113][ 0118], [0126]-[0127]).

As to claim 22, Hawkes further teaches wherein generating the frame comprises generating the frame to further comprise a third field for introducing noise into the frame and/or payload data for transmission to the receiving device (para [0082], [0089], [0112]-[0113], [0121]).

As to claim 23, Hawkes teaches an apparatus for encoding a stream of data for transmission to a receiver device, the apparatus comprising: means for storing at least one parameter associated with at least one cryptographic protocol, the at least one parameter identifying one or more cipher directives from a plurality of cipher directives including an function and a table lookup function (para [0066], [0068], [0076], [0082], [0091]-[0096], [0113]-[0126]); and means for generating, for transmission to the receiver device, a frame comprising a first field identifying a custom or non-custom cryptographic scheme and a second field identifying a first cipher directive of the plurality of cipher directives (para 
However, Raghunathan does teach exclusive-OR (XOR) (para [0120]). It would have been obvious to one of ordinary skill in the art to utilize exclusive-OR (XOR) as taught by Raghunathan in order to provide the methods and apparatus for security in a data processing system as taught by Hawkes capable of improved cryptographic data processing and function selection.

As to claim 24, Hawkes teaches a non-transitory computer-readable medium comprising code that, when executed, causes an apparatus to: store at least one parameter associated with at least one cryptographic protocol, the at least one parameter identifying one or more cipher directives from a plurality of cipher directives including an function and a table lookup function (para [0066]-[0068], [0076], [0082], [0091]-[0096], [0113]-[0126]); and generate, for transmission to the receiver device, a frame comprising a first field identifying a custom or non-custom cryptographic scheme and a second field identifying a first cipher directive of the plurality of cipher directives (para [0066],[0068], [0076], [0082], [0091]-[0096], [0113]-[0126]), but does not explicitly teach exclusive-OR (XOR). However, Raghunathan does teach exclusive-OR (XOR) (para (0120]). 
It would have been obvious to one of ordinary skill in the art to utilize exclusive-OR (XOR) as taught by Raghunathan in order to provide the methods and apparatus for security in a data processing system as taught by Hawkes capable of improved cryptographic data processing and function selection.

Claims 4 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Hawkes in view of Raghunathan and further in view of Yoshikazu Katoh (US 2015/0301802 A1) (hereinafter ‘Katoh').


It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to utilize parity, polynomial generator and initial seed combinations as taught by Katoh in order to provide the methods and apparatus for security in a data processing system as taught by Hawkes in conjunction with techniques for efficient security processing as taught by Raghunathan capable of improved cryptographic data processing and reliability. Hawkes, Raghunathan and Katoh are all directed to systems and methods for data encryption and secure communication.

As to claim 15, Hawkes further teaches wherein the table lookup function comprises a encode table lookup function and wherein the encrypted data that populates the lookup table is generated based on one or more block code identified by the at least one parameter (para [0082], [0084], [0094]-[0095], [0106]-[0107], [0113]-[0118], [0121]-[0126], [0129]-[0138]). And Raghunathan further teaches zero overhead, Base N (para [0149], [0155]-[0161], [0177], [0202]). But the combination still fails to 
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to utilize parity, polynomial generator and initial seed combinations as taught by Katoh in order to provide the methods and apparatus for security in a data processing system as taught by Hawkes in conjunction with techniques for efficient security processing as taught by Raghunathan capable of improved cryptographic data processing and reliability.

Other Related Arts of Record
Auh (20180075262) teaches “A lock node for storing data and a protected storage unit. The lock node includes an input section which provides a plurality of key maps, each corresponding to one of a plurality of primary keys, respectively, applied to the input section, each key map including at least one main key, a variable lock section producing a derived key from a logical operation on the main keys corresponding to the primary keys applied to the input section, and an output section producing the data in response to the derived key”

Pires (20020076044) teaches “A technique for encrypting and decrypting a data message is described herein and includes a stream cipher, a block cipher, and IV generation embodiment and a key generation embodiment which use a process of Summary Reduction. This overall technique uses a secret key to generate ciphertext from plaintext and in doing so, the technique isolates the nature of the secret key values from the nature of the cipher text created.” 

Samid (20170250796) teaches “This invention establishes means and protocols to secure data, using large undisclosed amounts of randomness, replacing the algorithmic complexity paradigm. Its 

Yup (20020191784) teaches “A circuit includes a single circuit portion for implementing the Advanced Encryption Standard (AES) block cipher algorithm in a system having a plurality of channels. The circuit portion includes a circuit for individually generating, on the fly, the round keys used during each round of the AES block cipher algorithm. The circuit portion also includes shared logic circuits that implement the transformations used to encrypt and decrypt data blocks according to the AES block cipher. The single circuit portion encrypts or decrypts data blocks from each of the plurality of system channels in turn, in round-robin fashion. The circuit portion also includes a circuit for determining S-box values for the AES block cipher algorithm. The circuit additionally implements an efficient method for generating round keys on the fly for the AES block cipher decryption process.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492